RAPP, V.C.J.,
specially concurring.
¶ 1 I concur* in the Majority’s analysis regarding distribution of the IRA to the designated children/beneficiaries. However, I would not dissolve the injunction nor author*1001ize the distribution of the entire IRA to the designated children/beneficiaries for the reason that the surviving spouse has made a preliminary showing of a valid claim to at least part of the IRA. Instead, I would have the trial court appoint a receiver for the children/beneficiaries under 12 O.S.2001, § 1551(1), to receive the IRA distribution. I would also direct the trial court to change the injunction to direct the children/beneficiaries to make payment to the receiver of the monies claimed by the surviving spouse pending resolution of her claims and to protect her interests per 12 O.S.2001, § 1382, and also those of the children/beneficiaries.